[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION RE: DEFENDANT'S MOTION FOR SUMMARY JUDGMENT NO. 120
The gravamen of paragraph three of count one is that the defendant, Arnold, is an official or employee of the State of Connecticut. Paragraph four states that the plaintiff has a right of action against the state; therefore, count one lies against the State of Connecticut and Arnold in his representative capacity, and not against defendant Arnold as an individual with personal liability. See Connecticut General Statutes § 4-165. See also § 52-556; see Henton v. State, Superior Court, judicial district of Fairfield at Bridgeport, Docket No. 274646 (December 16, 1993, Maiocco, J.). CT Page 183
For the foregoing reasons, the defendant's Motion for Summary Judgment is denied.
Leheny, J.